Title: From George Washington to Colonel Thaddeus Kosciuszko, 3 August 1780
From: Washington, George
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


					
						Sir
						Head Quarters Peekskill 3d Augt 1780.
					
					I have been favd with yours of the 30th July. The Artificers are drawn from the post at West point for a particular and temporary service only, and as there is a necessity for a Gentleman in the Engineering department to remain constantly at that post, and as you from your long residence there are particularly well acquainted with the nature of the Works and the plans for their completion, it was my intent that you should continue. The Infantry Corps was arranged before the receipt of your letter—The southern Army, by the captivity of Genl du portail and the other Gentlemen in that branch, is without an Engineer, and as you seem to express a wish of going there rather [than] remaining at West point, I shall, if you prefer it to your present appointment, have no objection to your going. I am &.
				